Title: From Thomas Jefferson to James Brown, 13 March 1791
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Mar. 13. 1791.

A former letter to Mr. Andrew Donald having miscarried, perhaps from a wrong address, as I know not his residence, I take the liberty of putting the inclosed under cover to you and asking the favor of your care of it as it is of some importance.—My information from Marseilles is that wheat finds a good market there, and will do so till harvest. I am Dear Sir Your most obedt. servt,

Th: Jefferson

